


EXHIBIT 10.6


AMENDMENT NO. 1
to the
MOLINA HEALTHCARE, INC.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN (2013)




WHEREAS, Molina Healthcare, Inc. (the “Company”) adopted the Molina Healthcare,
Inc. Amended and Restated Deferred Compensation Plan (2013) (the “Plan”),
effective October 1, 2013; and


WHEREAS, Treasury Regulation Section 1.409A-3(j)(4)(v) permits a plan to
accelerate distribution of small account balances under the Plan in accordance
with the requirements set forth therein; and


WHEREAS, the Company desires to amend the Plan to include a provision providing
for distribution of small account balances upon a participant’s separation from
service; and


WHEREAS, the Company desires to amend the Plan to revise the eligibility
provisions thereof; and


WHEREAS, Section 7.1 of the Plan provides that the Company has the right to
amend the Plan;


NOW, THEREFORE, pursuant to resolutions adopted by the Company, the Plan is
amended as follows:


1.    Effective January 1, 2014, Section 1.8 of the Plan is amended and restated
in its entirety to read as follows:


“1.8. Key Employee means an employee of the Company or a Subsidiary, who is (A)
a member of a select group of management or highly compensated employees within
the meaning of §2520.104-23 of the Department of Labor ERISA Regulations, (B)
projected to receive Plan Year Compensation (including base pay and bonus), plus
amounts deferred to any 401(k) plan, deferred compensation plan, or cafeteria
plan maintained by the Company, of $200,000 or more and (C) designated by the
Plan Committee as a Key Employee.”


2.    Effective January 1, 2014, Section 1.9 of the Plan is amended and restated
in its entirety to read as follows:


“1.9. Participant means (A) a Key Employee who timely files a Written Election
pursuant to Section 2.3, below, and (B) a former Employee who, at the time of
his termination from employment, retirement, death, or occurrence of Disability,
retains, or whose beneficiary retains, benefits earned under the Plan in
accordance with its terms. A Participant is considered an Active Participant in
the Plan (even if the Participant no longer satisfies the requirements of
Section 1.8

{00059291;1}    

--------------------------------------------------------------------------------




(B), but subject to the right of the Company’s Chief Executive Officer to no
longer designate such employee as a Key Employee) until the Participant
separates from service under the terms of this Plan.”


3.    Effective January 1, 2014, Section 2.1 of the Plan is amended and restated
in its entirety to read as follows:


“2.1. Eligibility. An employee of the Company or a Subsidiary is eligible to
participate in this Plan upon meeting the criteria for Key Employee specified in
Section 1.8. Any Key Employee who was a Participant in the Original Plan and who
continued in the employ of the Company on the Effective Date will continue to be
a Participant in this Plan, subject to the right of the Company’s Chief
Executive Officer to no longer designate such employee as a Key Employee
thereafter.”


4.    Effective as of the date of execution of this Amendment, the Plan is
amended to add a new section, Section 6.4., to provide for the distribution of
small account balances from the Plan:


“6.4. Limited Cashout. Notwithstanding any Written Election made by the
Participant, if, upon a Participant’s Separation from Service, such
Participant’s accrued benefit under the Plan (and any other deferred
compensation plan required to be aggregated with this Plan) does not exceed the
then-current limit under Section 402(g)(1)(B) of the Code, the Company shall
immediately distribute such Participant’s accrued benefit under the Plan in a
single lump sum payment to the Participant (or the Beneficiary, if the
Participant is deceased), provided that such distribution results in a
termination and complete liquidation of such Participant’s interest under the
Plan (and any other deferred compensation plan required to be aggregated with
this Plan).”


Executed on November 14, 2013.


MOLINA HEALTHCARE, INC.






By: /s/Joseph M. Molina, M.D.
Joseph M. Molina, M.D.
Chief Executive Officer

{00059291;1}    2

